Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9-10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong (CN 203554741 U, machine translation attached).

Regarding claim 1,  Yong teaches dimmable lighting apparatus (FIG. 1-3), comprising a light emitting circuit (FIG. 1, LED 3)  and a driving circuit (FIG. 1, 6 output control module 6) coupled with the light emitting circuit (FIG. 1) , wherein the driving circuit comprises a rectifier module (FIG. 3, D5), a filtering module (FIG. 3, C5) coupled between the light emitting circuit and the rectifier module (FIG. 3), a constant current module (FIG. 1, 2 and FIG. 3, U1 and Q1 and paragraph [0016], “constant current control module comprises an integrated chip and field effect tube Q1”) coupled between the filtering module and the light emitting circuit (FIG. 1 and 3) , and a dimming module (FIG.1, dimming control module 5), and wherein the dimming module is configured to receive a driving signal supplied to the light emitting circuit from the constant current module, and feed the driving signal back to the constant current module to adjust an output power of the constant current module (paragraph [0018]).

Regarding claim 2,  Yong further teaches the dimming module comprises a first voltage dividing unit (FIG. 3, R1, R2 and Z1), a filtering unit (FIG. , C5) , a first voltage stabilizing unit (paragraph [0013], “the dimming control module, VIN end through a voltage stabilizing circuit connected rectification filtering module) and an amplifying unit (FIG. 2, OPAMP, output to CNTRL), wherein the first voltage dividing unit is configured to collect the driving signal from the light emitting circuit, the filtering unit is configured to filter the collected driving signal, the amplifying unit is configured to amplify and feed back the filtered driving signal to the constant current module (paragraph [0021], “enerating a current feedback signal according to the sensed forward current feedback circuit 4, electrically coupled to the constant current control module 2. The current 

Regarding claim 5, Yong further teaches the constant current module comprises a switch unit (FIG. 3, Q1), a control unit (FIG. 3, U1) coupled between the switch unit and the light emitting circuit (FIG. 3), and an energy storage (FIG. 3, L6) and freewheeling unit coupled between the control unit and the light emitting circuit (FIG. 1-3).

Regarding claim 9, Yong further teaches the switch unit comprises a power MOS transistor (FIG. 3, Q3), and the power MOS transistor is integrated in the control unit (FIG. 1 and 3).

Regarding claim 10, Yong further teaches the rectifier module comprises a second diode, a third diode (FIG. 3, bridge rectifier D2, and D3, annotated), a sixth capacitor (FIG. 3, CX3) , a seventh capacitor (FIG. 3 CX4), a first adjustable resistor (FIG. 3, RV2), and a bridge rectifying circuit unit (FIG. 3, Bridge rectifier D1-D4), and 

Regarding claim 15, Yong further teaches the lighting apparatus is an LED lamp (FIG. 1, LED 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong as applied to claims 1 and 15 above, and further in view of Zudrell-Koch et al. (US 2014/0055052 A1).

Regarding claim 14, Yong teaches dimmer (FIG. 2, 502) but does not specifically disclose a Triac dimmer.

Zudrell-Koch teaches a Triac dimmer (paragraph [0072]).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yong in view of Zudrell-Koch to incorporate a Triac dimmer in order to detect the real dimming phase angle and phase position of switch element in a closed state of the dimmer (Zudrell-Koch, paragraph [0072])

Regarding claim 16, Yong teaches the LED lamp (FIG. 1, 3 and paragraph [0003], “LED lamp”) but does not explicitly discloses LED lamp comprises a lamp body and end caps located at two ends of the lamp body, and each of the end caps is provided with pins.

Zudrell-Koch teaches LED lamp comprises a lamp body (FIG. 1, housing 2) and end caps located at two ends of the lamp body (FIG. 1, an electric connecting module 4), and each of the end caps is provided with pins (paragraph [0053], “The electronic 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yong in view of Zudrell-Koch to incorporate a lamp body and end caps that light source (FIG. 1, 6) is enclosed inside  the housing 2 because of the importance of output and light source life of temperature management of the light source for maximum extension light, the housing 2 can also have a heat dissipation function (Zudrell-Koch, paragraph  [0053])

Allowable Subject Matter
Claims 4, 6-8, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 4, prior art whether stand alone or in combination do not teach the limitation “a second terminal of the fifth resistor is coupled with a first terminal of the sixth resistor, a second terminal of the sixth resistor is coupled with a third node, a first terminal of the seventh resistor is coupled with the third node, a second terminal of the seventh resistor is coupled with a fourth node, a first terminal of the eighth resistor is coupled with the fourth node, and a second terminal of the eighth resistor is coupled to 

Claims 25-26 depend on claim 24, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 6, prior art whether stand alone or in combination do not teach the limitation “a second voltage dividing unit and a second voltage stabilizing unit, and wherein a first terminal of the second voltage dividing unit is coupled between the light emitting circuit and the energy storage and freewheeling unit, and a second terminal of the second voltage dividing unit is coupled with a first terminal of the second voltage stabilizing unit, and a second terminal of the second voltage stabilizing unit is coupled with the control unit”. Limitations of claim 6 as a whole are not taught by prior art therefore claim 6 is objected to as being dependent upon a rejected base claim.



Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “a fifth capacitor and a twelfth resistor, and wherein a positive pole of the first diode is coupled with the control unit, a negative pole of the first diode is coupled with the light emitting circuit, a first terminal of the first inductor is coupled with the control unit, a second terminal of the first inductor is coupled with the light emitting circuit, a first terminal of the fifth capacitor is coupled with the light emitting circuit, and a second terminal of the fifth capacitor is coupled with a first terminal of the twelfth resistor, and a second terminal of the twelfth resistor is coupled with the control unit”. Limitations of claim 8 as a whole are not taught by prior art therefore claim 8 is objected to as being dependent upon a rejected base claim.

Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “an eighth capacitor, a ninth capacitor, a thirteenth resistor, a second inductor, and a second adjustable resistor, and wherein an input terminal of the fourth diode is coupled with a first terminal of the eighth capacitor, an output terminal of the fourth diode is coupled with a first terminal of the second adjustable resistor, and a first terminal of the ninth capacitor, a second terminal of the eighth capacitor is coupled with a first terminal of the thirteenth resistor, and a first terminal of the second inductor, and a second terminal of the ninth capacitor is coupled with a second terminal of the second inductor, a second terminal of the thirteenth resistor, and a second terminal of 

Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “a second neutral input terminal, and wherein the live input terminal and the first neutral input terminal are located on a first side of the lighting apparatus, and the second neutral input terminal is located on a second side of the lighting apparatus, the first side being opposite to the second side, and wherein the live input terminal is configured to cooperate with the first neutral input terminal to supply power to the lighting apparatus at single end and to cooperate with the second neutral input terminal to supply power to the lighting apparatus at two ends”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.

Claim 13 depends on claim 12, therefore, is also objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831